United States Court of Appeals
                                                                           Fifth Circuit
                                                                          F I L E D
                                 In the                                   August 31, 2004
              United States Court of Appeals                           Charles R. Fulbruge III
                        for the Fifth Circuit                                  Clerk
                          ___________________

                              m 03-41613
                           _________________



                         SYLVESTER MCCLAIN,
ON HIS OWN BEHALF AND ON BEHALF OF A CLASS OF SIMILARLY SITUATED PERSONS;
                           BUFORD THOMAS,
ON HIS OWN BEHALF AND ON BEHALF OF A CLASS OF SIMILARLY SITUATED PERSONS;
                            PATRICK ROSS,
ON HIS OWN BEHALF AND ON BEHALF OF A CLASS OF SIMILARLY SITUATED PERSONS;
                            MARY THOMAS,
ON HER OWN BEHALF AND ON BEHALF OF A CLASS OF SIMILARLY SITUATED PERSONS;
                            EDDIE K. MASK,
ON HIS OWN BEHALF AND ON BEHALF OF A CLASS OF SIMILARLY SITUATED PERSONS;
                            LEROY GARNER,
ON HIS OWN BEHALF AND ON BEHALF OF A CLASS OF SIMILARLY SITUATED PERSONS;
                      SHERRY CALLOWAY SWINT,
ON HER OWN BEHALF AND ON BEHALF OF A CLASS OF SIMILARLY SITUATED PERSONS;
                               JOHN DOE,
ON HIS OWN BEHALF AND ON BEHALF OF A CLASS OF SIMILARLY SITUATED PERSONS;
                          FLORINE THOMPSON,
ON HER OWN BEHALF AND ON BEHALF OF A CLASS OF SIMILARLY SITUATED PERSONS;
                             JOHN DOE, III,
                          ALSO KNOWN AS “C,”
ON HIS OWN BEHALF AND ON BEHALF OF A CLASS OF SIMILARLY SITUATED PERSONS;
                         CLIFFORD R. DUIRDEN,
ON HIS OWN BEHALF AND ON BEHALF OF A CLASS OF SIMILARLY SITUATED PERSONS;
                              EARL POTTS,
ON HIS OWN BEHALF AND ON BEHALF OF A CLASS OF SIMILARLY SITUATED PERSONS;
                            RONALD MARK,
ON HIS OWN BEHALF AND ON BEHALF OF A CLASS OF SIMILARLY SITUATED PERSONS;
                           PLAINTIFF CLASS,

                                               Plaintiffs-Appellees,
                                                    VERSUS

                                        LUFKIN INDUSTRIES, INC.,

                                                                    Defendant-Appellee,

                                                    VERSUS

              GLASS, MOLDERS, POTTERY, PLASTICS & ALLIED WORKERS
               INTERNATIONAL UNION, LOCAL NO. 429, AFL-CIO/CLC;
       INTERNATIONAL ASSOCIATION OF MACHINISTS AND AEROSPACE WORKERS,
                      LOCAL LODGE NO. 1999, AFL-CIO/CLC;
        INTERNATIONAL BROTHERHOOD OF BOILERMAKERS, IRON SHIP BUILDERS,
          BLACKSMITHS, FORGERS & HELPERS, LOCAL NO. 587, AFL-CIO/CLC,

                                                                    Movants-Appellants.


                                            ___________________

                               Appeal from the United States District Court
                                    for the Eastern District of Texas
                                             m 9:97-CV-63
                                         ___________________




Before KING, Chief Judge, SMITH and                          reversible error, we AFFIRM, essentially for
  EMILIO M. GARZA, Circuit Judges.                           the reasons given by the district court.

PER CURIAM.*

    The union appeals the denial of its motion
to intervene. We have reviewed the briefs and
pertinent portions of the record and have heard
the oral argument s of counsel. Finding no

   *
     Pursuant to 5TH CIR. R. 47.5, the court has de-
termined that this opinion should not be published and
is not precedent except under the limited circum-
stances set forth in 5TH CIR. R. 47.5.4.

                                                         2